A petition for rehearing has been filed, which, among other things, strongly urges that *Page 351 
the judgment and sentence is excessive. It is shown that defendant is a young man of previous good reputation, has never before been in any trouble, and for this single offense his punishment should be reduced to the minimum.
We have reviewed the record, and are of the opinion that justice will be served by reducing the period of confinement from 60 days in the county jail to 30 days in the county jail, and, as so modified, the judgment is affirmed, and the petition for rehearing denied.
DOYLE, P.J., and DAVENPORT, J., concur.